Citation Nr: 0105920	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Physician


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.  The veteran was found incompetent for Department of 
Veterans Affairs (VA) purposes as of October 1994; the 
appellant is the veteran's spouse and guardian.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of rating decisions issued by the VA Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which denied the 
claims of entitlement to service connection for a psychiatric 
disorder and a total disability evaluation based on 
individual unemployability due to service-connected 
disability.

The Board notes that the appellant had submitted a written 
statement to the RO, in August 1999, in which she disagreed 
with the effective date assigned by the RO for the grant of a 
60 percent evaluation for the veteran's back disability.  
Subsequently, in October 1999, the appellant submitted 
another written statement in which she withdrew the earlier 
effective date claim.  Since the claim was withdrawn before 
the RO even issued a rating decision on the matter, that 
issue is not on appeal.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  By a rating decision in November 1990, the RO denied the 
veteran's claim for service connection for a nervous 
disorder.

3.  Additional evidence submitted subsequent to the November 
1990 rating decision is not cumulative or redundant and, when 
viewed with the other evidence on file, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim, since it presents a 
reasonable probability that there is a nexus between service 
and the veteran's schizophrenia.

4.  It is as likely as not that the veteran's psychiatric 
disorder, diagnosed as schizophrenia, had its onset in 
service.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying the veteran's 
claim of entitlement to service connection for a nervous 
disorder is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the November 1990 
rating decision is new and material, and does serve to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  Resolving the benefit of the doubt in favor of the 
appellant, an acquired psychiatric disorder, classified as 
schizophrenia was incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

4.  The criteria for entitlement to a total disability 
evaluation based upon individual unemployability as a result 
of service-connected disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

I.  New and material evidence claim.

The Board notes that the claim of entitlement to service 
connection for a psychiatric disorder had originally been 
denied by a rating action issued by the RO in September 1972, 
which was not timely appealed by the veteran.  The RO 
subsequently issued a rating decision, in November 1990, that 
denied entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD), 
which was also not timely appealed by the veteran.  In 
October 1991, the veteran submitted a written statement to 
the RO in which he asked that his claim for a nervous 
condition be reopened.  That same month, the RO sent the 
appellant a letter informing him of the need to submit new 
and material evidence on that issue as it had been denied in 
September 1972; the veteran did not reply.  The November 1990 
rating decision therefore represents the last final denial of 
that issue on the merits and is also the last final decision 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn 
v. Brown, 6 Vet. App. 523 (1994).

Thus, a comprehensive discussion of the question of new and 
material evidence must be undertaken in order to put the case 
in the proper legal posture.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  However, the RO did not analyze the case in 
terms of the need for new and material evidence and the 
appellant was not provided with citations to the pertinent 
statutory and regulatory provisions.  The Board is therefore 
required to initially determine whether the claimant would be 
prejudiced by the Board's considering subissues and arguments 
or applying statutes, regulations, or judicial analyses which 
may have not been considered by the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board finds that appellant would 
not be prejudiced by the Board's consideration of such 
subissues and additional regulations since the decision below 
reopens the veteran's claim and grants service connection for 
his psychiatric disorder.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As previously noted, the November 1990 rating decision, the 
last time the service connection claims at issue was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record indicates that the claim for service 
connection for schizophrenia was first finally denied by a 
rating decision issued in September 1972.  The evidence of 
record at that time included the veteran's service medical 
records; VA Forms 21-526 dated in September 1971 and December 
1971; VA treatment records dated between January 1971 and May 
1971; and the report of a VA psychiatric evaluation conducted 
in December 1971.

In January 1971, the veteran was seen in a VA neuropsychiatry 
clinic.  In March and April of 1971, he obtained 
prescriptions for Valium from a doctor in that VA 
neuropsychiatry clinic.  In September 1971, he was diagnosed 
with anxiety reaction, but his diagnosis was changed to 
schizophrenic reaction, undifferentiated type, as the result 
of a VA psychiatric evaluation conducted in December 1971.  A 
February 1972 VA psychological evaluation yielded a diagnosis 
of schizophrenic reaction, simple type.  Subsequently, a VA 
doctor rendered a diagnosis of anxiety neurosis with marked 
depression in September 1972.

The evidence of record considered by the RO prior to its 
issuance of the November 1990 denial included service 
personnel records that indicated that the veteran received 
hostile fire pay from May to October 1967, and from November 
1968 to April 1969, while serving on a ship in Vietnamese 
waters; the reports of VA psychological and psychiatric 
evaluations conducted in 1981 and 1990; reports of VA 
outpatient and inpatient treatment dated between 1976 and 
1990; the report from a private psychiatric evaluation dated 
in February 1990; and various written statements submitted by 
the veteran.  

Between 1978 and the present, the veteran has carried a 
diagnosis of schizophrenia, mostly identified as the 
undifferentiated type.  During a VA psychiatric 
hospitalization in June 1989, the veteran was also given an 
Axis I diagnosis of PTSD.  The report of a May 1990 VA 
psychological evaluation indicated that the veteran had 
symptoms that fit both schizophrenia and PTSD.  Two VA 
psychiatrists subsequently indicated, in July 1990, that the 
veteran had an Axis I diagnosis of schizophrenic disorder, 
undifferentiated type with PTSD features.  

The Board has considered each item of evidence that has been 
added to the record since the November 1990 rating decision 
to determine if it meets the test of being new and material.  
This evidence includes the report of VA psychiatric 
examinations conducted in March 1994 and April 1996; 
testimony given at a March 1996 personal hearing conducted at 
the RO; reports from VA treatment rendered between 1994 and 
1999; a VHA psychiatric opinion dated in December 2000; and 
various written statements of the appellant and her 
representatives.

A private psychiatrist testified in March 1994 that the 
veteran first exhibited symptoms of his psychiatric disorder 
during service and shortly after service.  A VA psychiatrist 
stated in April 1996 that the onset of the veteran's 
psychiatric disorder, chronic undifferentiated schizophrenia, 
was in December 1971, and that the veteran did not exhibit 
psychotic symptomatology prior to that date.  However, the 
December 2000 VHA opinion did relate the veteran's 
schizophrenia to his Navy service.  The VA psychiatrist who 
provided the VHA opinion stated that the veteran suffers from 
chronic schizophrenia, either of the paranoid or 
undifferentiated type, which is related to his active duty 
service in the United States Navy.  She dated the onset of 
the veteran's condition as occurring during his active duty 
in 1968.

Since the specified basis for final disallowance of the 
appellant's claim for service connection for a psychiatric 
disorder was that the evidence failed to show the existence 
of incurrence or aggravation of a psychiatric disorder in 
service or the manifestation of a psychiatric disorder within 
a year of service, the "issue at hand" for the purpose of 
reopening such a previously and finally disallowed claim is 
whether there is evidence that a psychiatric disorder existed 
prior to May 28, 1971.  Thus, in order to be "material" to 
such a claim, "new" evidence must be relevant to and 
probative of whether a psychiatric disorder existed prior to 
May 28, 1971.  The Board concludes that the items of evidence 
above are "new" because they were not previously of record, 
and having decided that the newly presented evidence is 
"new," the Board also concludes that it is "material" in 
the sense of being relevant to and probative of the issue at 
hand in this case because it tends to show that the 
appellant's psychiatric disorder had its onset in service.  
The new evidence, when viewed with the old evidence, 
including that demonstrating that the veteran received mental 
health treatment in early 1971, raises the possibility that 
the veteran's present psychiatric disorder was incurred in 
service.

The Board finds that the evidence submitted subsequent to the 
November 1990 rating decision provides relevant information 
as to the question of whether the veteran's current 
schizophrenia is etiologically related to the veteran's naval 
service; the Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for service connection for a psychiatric 
disorder, namely, schizophrenia.

As previously noted, it is immaterial whether or not the RO 
formerly determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for this disability, since the Board is granting 
service connection for schizophrenia on a de novo basis.  
Thus, the Board's consideration of subissues and arguments or 
applying statutes, regulations, or Court analyses that may 
not have been considered by the RO is nonprejudicial to 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303.  
A chronic disease listed in 38 C.F.R. § 3.309(a), such as a 
psychosis, will be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
one year following the date of separation from service even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case there are 
medical opinions rendered by private and VA physicians as to 
the etiology of the veteran's schizophrenia and its 
relationship to his service.

The Board obtained a recent VA medical opinion on the 
question of whether the appellant's schizophrenia or other 
psychiatric disorder was incurred in-service.  The VHA 
opinion, dated in December 2000, stated that the veteran had 
exhibited, over the years, symptoms such as a marked 
deterioration in functioning, poor personal hygiene, feelings 
of nervousness and fright, sleep disturbance, disturbance in 
thought processes (talking in code), delusional thinking and 
auditory hallucinations.  The VA psychiatrist who provided 
the VHA opinion stated: "It is the opinion of this writer 
that the veteran suffers from Chronic Schizophrenia, either 
of the Paranoid or Undifferentiated type, which is related to 
his active duty service in the United States Navy.  The onset 
of his condition was during active duty in 1968.  It is my 
opinion that the patient's Schizophrenic condition is, at 
least as likely as not, proximately due to the veteran's 
military service."

The VA psychiatrist also noted that the content of the 
veteran's hallucinations and delusions were frequently 
related to Vietnam and that this had therefore led clinicians 
to question whether a PTSD diagnosis was also present.  She 
stated that such a diagnosis was academic at this time, since 
the veteran was clearly quite deteriorated from a chronic 
course of schizophrenia. 

The VA psychiatric specialist, after reviewing all the 
evidence of record, concluded that the veteran most probably 
suffered the onset of his psychiatric disorder, 
schizophrenia, while he was in service.  This opinion coupled 
with the testimony of the private physician outweighs the 
medical opinion offered by the other VA psychiatrist in April 
1996.  Therefore, the Board finds that consideration of the 
new and material evidence, as well as the previous evidence 
of record, supports the conclusion that the appellant's 
schizophrenia had its onset during service and that the 
condition is etiologically related to service.  Consequently, 
the Board concludes that the evidence of record warrants a 
grant of service connection for schizophrenia.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.102, 3.303.

II.  Total rating claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for a low back disability, currently rated as 60 
percent disabling, and, as a result of the decision above, 
for schizophrenia.  The Board notes that the RO issued a 
rating decision, in July 1994, that granted aid and 
attendance benefits to the veteran, effective as of October 
1991.  These benefits were granted based on a clinical 
showing of back problems, psychiatric problems and 
involuntary movement and shaking.  The RO subsequently found 
that the veteran was incompetent for the purpose of the 
payment of VA benefits and his spouse was appointed as his 
guardian in October 1994.

The Board also notes that the December 2000 VHA medical 
opinion included the statement that the "combined mental 
illness, tardive dyskinesia and back injuries would render 
this patient 100% disabled at this time."  

Without making any finding as to the specific rating to be 
assigned by the RO at any point in time for the veteran's 
schizophrenia, having reviewed the evidence of record, 
especially the opinions and reports of the physicians 
discussed above, the Board is of the opinion that the 
veteran's service-connected disabilities are sufficiently 
incapacitating so as to preclude substantially gainful 
employment.  The medical evidence of record, including 
specific medical opinions to the effect that the veteran is 
helpless and unemployable, supports this conclusion.  
Accordingly, a total disability rating based upon individual 
unemployability will be granted.  

However, the Board points out that total disability ratings 
for compensation based on individual unemployability may be 
assigned only where the schedular rating is less than total.  
38 C.F.R. § 4.16(a).  A total rating based on individual 
unemployability is not an available benefit for a VA 
compensation beneficiary who has a total schedular rating.  
See VAOPGCPREC 6-99.  If the RO assigns a 100 percent 
schedular evaluation for the veteran's service-connected 
schizophrenia, the issue of entitlement to total rating based 
on individual unemployability would be rendered moot as of 
the effective date of the 100 percent schedular evaluation.






ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, the case is reopened and the benefit 
sought on appeal (service connection for schizophrenia) is 
granted.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	CONSTANCE B.TOBIAS
	Member, Board of Veterans' Appeals



 

